Citation Nr: 1114732	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran had active military service from January 1955 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Board notes that the rating decision was adjudicated by the RO in Seattle, Washington; however, the Honolulu, Hawaii, RO issued the decision.  

In September 2009, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2009 remand orders with respect to the claim adjudicated herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, with respect to the issue of entitlement to service connection for tinnitus, the Board finds that additional development is necessary.  Therefore, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2009; a transcript of that hearing is associated with the claims file.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides.

2.  Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2007 letter, sent prior to the initial unfavorable decision issued in August 2007, as well as a February 2009 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.   Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

While the February 2009 letter was issued after the initial August 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2009 letter was issued, the Veteran's claim was readjudicated in the March 2011supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as post-service records from Tripler Army Medical Center have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the AOJ attempted to obtain treatment records from the Honolulu VA Medical Center; however, in a July 2007 document, the computer system for such facility indicated no activity for the Veteran.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board notes that the Veteran has not been provided with a VA examination in order to determine whether his prostate cancer is related to his military service.  However, as will be discussed herein, there is no evidence of any complaints, treatment, findings, or diagnoses referable to prostate cancer during service. Additionally, the first evidence of a diagnosis of such disease is dated in June 1998.  Moreover, the Veteran has not alleged a continuity of symptomatology associated with prostate cancer since service; rather, he has contended that he is entitled to presumptive service connection based on exposure to herbicides; however, as will be discussed herein, there is no evidence that he was exposed to herbicides.  Therefore, the Board finds that there is no indication that prostate cancer, or persistent or recurrent symptoms of such disease, may be associated with the Veteran's military service.  Thus, a remand for examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

The Board observes that this case was remanded in September 2009 in order to obtain the Veteran's service personnel records as well as records from Tripler Army Medical Center, which were subsequently associated with the claims file.  Additionally, such remand directed that the appropriate facility should be requested to indicate whether the Veteran visited or traveled to Vietnam.  As such, the AOJ solicited responses from the National Personnel Records Center (NPRC) and the National Archives and Records Administration (NARA).  Moreover, in a December 2010 Memorandum, the AOJ determined the Veteran's in-country Vietnam service could not be verified and that that all procedures to obtain such information from the NARA, NPRC, and the Veteran himself had been properly followed.  The AOJ concluded that all efforts to obtain the needed information had been exhausted and any further attempts would be futile.  Therefore, the Board finds that the AOJ has substantially complied with the September 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

At his July 2009 Board hearing and in documents of record, the Veteran contends that he is entitled to presumptive service connection for prostate cancer as he was exposed to herbicides when he visited DaNang, Vietnam, in May 1964.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Certain diseases, to include prostate cancer, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran has claimed that, while serving aboard the USS Tolovana in May 1964, he went ashore to DaNang, Vietnam, on a Captain's Barge.  His service personnel records reflect that he served from January 1955 to January 1985 in the United States Navy.  Such documents show service aboard numerous vessels, to include the USS Tolovana (AO-64) from March 1963 to March 1965 and from April 1965 to October 1967, during the Vietnam era.  Additionally, NPRC indicated that such ship served in the official waters of the Republic of Vietnam during various periods of time from July 1965 to August 1966, for which the Veteran was awarded the Vietnam Service Medal.  However, the record does not demonstrate that the Veteran was present on the landmass or the inland waters of Vietnam during service.  

In this regard, the Veteran's service personnel records are negative for any indication that he visited or went ashore to Vietnam.  Moreover, in a November 2010 document, NARA indicated that, upon a review of deck longs, the USS Tolovana was in Japan, Hong Kong, and Subic Bay during the May 1964-June 1964 time frame.  In light of the fact that the Veteran's allegation that he went ashore to Vietnam on a Captain's Barge while serving aboard the USS Tolovana in May 1964 is not borne out by the objective evidence of record, to include contemporaneous official service department records, the Board finds such report to be not credible.  See Caluza, supra (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

Therefore, the Board finds that the Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, supra (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  Absent qualifying service in Vietnam, the Board finds that there is no basis for awarding presumptive service connection for prostate cancer due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Moreover, the record fails to show that the Veteran manifested a malignant tumor of the prostate to a degree of 10 percent within the one year following his service discharge in January 1985.  Rather, as will be discussed below, the first diagnosis of such disease was in June 1998.  Therefore, presumptive service connection is not warranted for a malignant tumor of the prostate.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the Board has also considered whether the Veteran is entitled to service connection for prostate cancer on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

In this regard, the Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses referable to prostate cancer.  In this regard, June 1976 and May 1982 annual examinations revealed that the Veteran's prostate was normal.  Post-service medical records reflect that the Veteran was diagnosed in June 1998 with prostate cancer and underwent a radical prostatectomy.

In light of the fact that the Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses referable to prostate cancer and that he was not diagnosed with such disease until June 1998, over 13 years after his discharge from military service in January 1985, the Board finds that service connection is not warranted on a direct basis.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Moreover, there is no opinion of record linking the Veteran's prostate cancer to his military service.  In this regard, the Veteran himself has not alleged that his prostate cancer began in service, has existed continuously since service, or is otherwise related to service on a direct basis.  

Therefore, based on the foregoing, the Board finds that service connection for prostate cancer is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for prostate cancer is denied.


REMAND

Regarding the Veteran's claim of entitlement to service connection for tinnitus, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the Board's September 2009 remand, it was noted that the Veteran alleged that he was diagnosed with tinnitus while on active duty and was exposed to acoustic trauma as part of his military duties.  He further argues that such in-service events resulted in current tinnitus in his right ear.  Additionally, the Board noted that the Veteran's service treatment records reflect complaints of seasickness with episodes of right-sided tinnitus beginning in February 1962.  In October 1962, it was noted that such symptoms were accompanied by vertigo, right-sided hearing loss, blurred vision, and headaches.  Such findings were determined to not be organic in nature and physical and neurological examinations were within normal limits.  In January 1963, he was diagnosed with psychoneurotic conversion reaction and right-sided hearing loss.  The remainder of the Veteran's service treatment records are negative for other complaints, diagnoses, or treatment referable to tinnitus.

In the September 2009 remand, the Board further determined that the Veteran's statements that he was exposed to excessive noise, to include electric chippers and ship maintenance during dry-docking, during his military service is competent and credible evidence of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the Veteran is competent to describe his current ringing in the right ear, i.e., tinnitus, as such disorder is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Therefore, in September 2009, the Board determined that the Veteran should be provided an examination to determine the nature and etiology of any current tinnitus, to include whether such is related to his in-service complaints of tinnitus and/or his noise exposure during active duty.   

As such, the Veteran was afforded a VA examination in February 2010.  The examiner noted that the claims file was reviewed and he reported the results of the Veteran's in-service hearing tests and audiograms.  He further observed that the Veteran was exposed to acoustic trauma during and after service and indicated that the Veteran reported that his tinnitus began three years ago.  Following a physical examination and diagnostic testing, the examiner diagnosed tinnitus and noted that such was as likely as not a symptom associated with hearing loss, inner ear damage, and acoustic trauma.  He further stated that a valid hearing test was not found upon entry to the military and hearing loss was found during the military.  The examiner noted that the effects of noise exposure are cumulative through the lifetime and damage to the inner ear cells from noise exposure can occur before hearing loss is evident and diagnosed.  He observed that the Veteran reported unprotected military noise exposure and unprotected occupational noise exposure, but denied recreational noise exposure, and indicated that his tinnitus began three years previously.  The examiner opined that, assuming such accounts were valid, the Veteran's tinnitus is not a result of military noise exposure.  

However, the examiner did not take into consideration the Veteran's in-service complaints of tinnitus or his testimony at the July 2009 Board hearing that he has experienced tinnitus in the right ear since 1966.  Additionally, he did not offer an opinion as to whether the Veteran's current tinnitus is related to such in-service complaints as directed by the Board in the September 2009 remand orders.  The Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim must be remanded in order to obtain an addendum opinion from the February 2010 VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The case should be returned to the February 2010 VA examiner for an addendum opinion.  If he is unavailable, or determines that the opinion requested cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination in order to determine the current nature and etiology of his tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner is requested to offer an opinion as to whether it is likely, unlikely, or at least as likely as not that the Veteran's current tinnitus is causally related to his in-service complaints of tinnitus, his in-service noise exposure, or is otherwise the result of any incident during such service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his tinnitus as well as the continuity of symptomatology.  In this regard, the Veteran testified at his July 2009 Board hearing that he first experienced tinnitus in the right ear in1966 and such has continued to the present time.  The examiner must also consider the Veteran's documented in-service complaints of tinnitus in 1962.  The rationale for any opinion offered should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


